         Case 5:18-cr-00227-SLP Document 31 Filed 11/26/18 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )
             -vs-                               ) No. CR-18-227-SLP
                                                )
JOSEPH MALDONADO-PASSAGE,                       )    Magistrate Judge
  a/k/a Joseph Allen Maldonado,                 )    Bernard M. Jones
  a/k/a Joseph Allen Schreibvogel,              )
  a/k/a “Joe Exotic,”                           )
                                                )
                    Defendant.                  )

       MOTION REQUESTING PLAYBACK OF DETENTION HEARING

      Pursuant to Local Criminal Rule 5.1.1, the United States respectfully requests

permission to listen to a playback of the detention hearing of Defendant Joseph Maldonado-

Passage, held before Magistrate Judge Bernard M. Jones on October 4, 2018. Defendant

filed a Motion to Reopen Detention Hearing [Doc. No. 29] on November 20, 2018. The

detention hearing audio will aid the United States in responding to Defendant’s Motion.

                                                Respectfully submitted,

                                                ROBERT J. TROESTER
                                                First Assistant United States Attorney

                                                s/Amanda Green
                                                AMANDA GREEN
                                                Oklahoma Bar No. 19876
                                                Assistant U.S. Attorney
                                                210 W. Park Avenue, Suite 400
                                                Oklahoma City, OK 73102
                                                405-553-8770 (office)
                                                405-553-8888 (fax)
         Case 5:18-cr-00227-SLP Document 31 Filed 11/26/18 Page 2 of 2



                                                  Amanda.green@usdoj.gov

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2018, I electronically transmitted
the United States’ Motion Requesting Playback of Detention Hearing to the Clerk of Court
using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants:

       William Early
       Kyle Wackenheim



                                                  s/Amanda Green
                                                  AMANDA GREEN




                                             2
